                                           Case 3:20-cv-04603-RS Document 19 Filed 08/23/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         LANA KROMSOVA,
                                  10                                                          Case No. 20-cv-04603-RS
                                                        Plaintiff,
                                  11
                                                 v.                                           ORDER TO SHOW CAUSE
                                  12
Northern District of California




                                         ADAM SAUL,
 United States District Court




                                  13
                                                        Defendant.
                                  14

                                  15

                                  16          Plaintiff sought and obtained three extensions of time to file her opening brief in this

                                  17   matter, the last of which expired nearly four months ago. Within one week of the date of this

                                  18   order, plaintiff shall show cause, if any, why this matter should not be dismissed for failure to

                                  19   comply with the scheduling order and failure to prosecute. In the event plaintiff does not respond,

                                  20   the matter will be dismissed without further notice.

                                  21

                                  22   IT IS SO ORDERED.

                                  23

                                  24   Dated: August 23, 2021

                                  25                                                    ______________________________________
                                                                                        _______________
                                                                                                     ______
                                                                                                          _________
                                                                                                                ___
                                                                                                                  _______________
                                                                                                                               _______
                                                                                         RICHARD
                                                                                         RICHARD SEEBORG
                                  26                                                     Chief United States District Judge
                                  27

                                  28
